DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-31, 37-39 and 41-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manipatruni et al. US 2014/0269035 A1 in view of Shin et al. US 2006/0133137 A1.
Regarding claim 26, Manipatruni discloses:
An apparatus (Fig. 7) comprising:
a first interconnect (WL) extending along a first axis; 
a second interconnect (BL) extending along a second axis;
a third interconnect (SL) extending along a third axis, 
WL and BL are orthogonal
a magnetic junction device (700) including a first electrode (702) coupled to the first interconnect; 
Manipatruni does not disclose:
wherein the first, second and third axes are orthogonal to one another;
a first layer comprising piezoelectric (PZe) material, wherein the first layer is adjacent to a second electrode, wherein the second electrode is coupled to the second interconnect; and 
a second layer adjacent to the first layer and the magnetic junction, wherein the second layer is coupled the third interconnect.
Shin discloses a publication from a similar field of endeavor in which:

a first layer comprising piezoelectric (PZe) material (20), wherein the first layer is adjacent to a second electrode (10a or 10b), wherein the second electrode is coupled to the second interconnect (extension of 10a or 10b); and 
a second layer (30) adjacent to the first layer and the magnetic junction, 
It would have been obvious to one skilled in the art to employ the first and second layers of Shin within the memory cell of Manipatruni such that the second layer is coupled the third interconnect in order to provide a voltage-controlled magnetization reversal writing type MRAM device while also reducing the required substrate real estate needed by maintaining the first, second and third axes in an orthogonal manner as in the combination above.
Regarding claim 27, Manipatruni discloses:
wherein the magnetic junction device is one of spin valve or magnetic tunneling junction (MTJ) (708).
Regarding claim 28, Manipatruni discloses:
wherein the magnetic junction device comprises:
a third layer comprising a free magnet, wherein the third layer is adjacent to the second layer (para 0047);
a fourth layer comprising a fixed magnet (para 0048); and 
a fifth layer adjacent to the third and fourth layers (para 0049).
Regarding claim 29, Manipatruni discloses:
a sixth layer comprising a Synthetic Anti-Ferromagnet (SAF), wherein the sixth layer is adjacent to the fourth layer (para 0050); and
a seventh layer comprising an anti-ferromagnet (AFM) (704), wherein the seventh layer is adjacent to the sixth layer, wherein the seventh layer is coupled to the first electrode (702).
Regarding claim 30, Manipatruni discloses:
wherein the free and fixed magnets are in-plane magnets (708).
Regarding claim 31, Manipatruni discloses:
wherein the free and fixed magnets comprise materials including one or more of: Fe, Ni, Co and their alloys, magnetic insulators, or Heusler alloys of the form X2YZ (para 0047-0048).
Regarding claim 37, Manipatruni discloses:
wherein the fifth layer comprises metal which makes the magnetic junction a spin valve, or wherein the fifth layer comprises a dielectric which makes the magnetic junction a magnetic tunneling junction (MTJ) (708 para 0049).
Regarding claim 38, Manipatruni discloses:
wherein the second layer comprises a material including or ore more of: Ru, Ta, and W (claim 13).
Regarding claim 39, Manipatruni discloses:
wherein the PZe material includes one or more of: Ba, Ti, O, L, Nb, Na, W, Na, Zn, Bi, Fe, or F (para 0022).
Regarding claim 41, Manipatruni/Shin discloses:
wherein the first, second and third axes are x, y, and z axis, respectively (Manipatruni WL and BL are orthogonal and 10a/10b writing lines and 80a reading line are orthogonal).
Regarding claim 42, Manipatruni discloses:
wherein the first layer is operable to reduce a thermal barrier of the magnetic junction during a write operation (para 0053).
Regarding claim 43, Manipatruni discloses:
A system (Figs. 7 and 18) comprising:
a memory (DRAM para 0057);
a processor (1804 para 0057) coupled to the memory, the processor including an apparatus which comprises:
a first interconnect (WL) extending along a first axis; 
a second interconnect (BL) extending along a second axis;

WL and BL are orthogonal
a magnetic junction device (700) including a first electrode (702) coupled to the first interconnect; 
a wireless interface (1806 para 0057) to allow the processor to communicate with another device.
Manipatruni does not disclose:
wherein the first, second and third axes are orthogonal to one another;
a piezoelectric (PZe) layer adjacent to a second electrode, wherein the second electrode is coupled to the second interconnect; and 
a first layer adjacent to the PZe layer and the magnetic junction, wherein the first layer is coupled the third interconnect.
Shin discloses a publication from a similar field of endeavor in which:
writing lines (10a/10b) and reading line (80a) are orthogonal
a piezoelectric (PZe) material (20) adjacent to a second electrode (10a or 10b), wherein the second electrode is coupled to the second interconnect (extension of 10a or 10b); and 
a first layer (10) adjacent to the PZe layer and the magnetic junction, 
It would have been obvious to one skilled in the art to employ the first and second layers of Shin within the memory cell of Manipatruni such that the second layer is coupled the third interconnect in order to provide a voltage-controlled magnetization reversal writing type MRAM device while also reducing the required substrate real estate needed by maintaining the first, second and third axes in an orthogonal manner as in the combination above.
Regarding claim 44, Shin discloses:
wherein the first layer comprises a material selected from a group consisting of: Ru, Ta, and W (para 0049-0050 SrRuO3).
Regarding claim 45, Shin discloses:

Regarding claim 45, Manipatruni discloses:
An apparatus (Figs. 4 and 7) comprising:
a three dimensional (3D) array of magnetic random access memory (MRAM) bit-cells (Fig. 4; GSHE-MRAM), wherein the array includes a mesh of:
a first interconnect (WL) extending along a first axis; 
a second interconnect (BL) extending along a second axis;
a third interconnect (SL) extending along a third axis, 
WL and BL are orthogonal, and 
wherein a bit-cell of the MRAM bit-cells includes:
a magnetic junction device (700) including a first electrode (702) coupled to the first interconnect; 
Manipatruni does not disclose:
wherein the first, second and third axes are orthogonal to one another;
a piezoelectric (PZe) layer adjacent to a second electrode, wherein the second electrode is coupled to the second interconnect; and 
a first layer adjacent to the PZe layer and the magnetic junction, wherein the first layer is coupled the third interconnect.
Shin discloses a publication from a similar field of endeavor in which:
writing lines (10a/10b) and reading line (80a) are orthogonal

a first layer (10) adjacent to the PZe layer and the magnetic junction, 
It would have been obvious to one skilled in the art to employ the first and second layers of Shin within the memory cell of Manipatruni such that the second layer is coupled the third interconnect in order to provide a voltage-controlled magnetization reversal writing type MRAM device while also reducing the required substrate real estate needed by maintaining the first, second and third axes in an orthogonal manner as in the combination above.
Regarding claim 47, Shin discloses:
wherein the first layer comprises a material selected from a group consisting of: Ru, Ta, and W (para 0049-0050 SrRuO3).
Regarding claim 48, Shin discloses:
wherein the PZe layer comprises a material selected from a group consisting of: Barium titanate (BaTiO,), Lead zirconate titanate (PZT), Potassium niobate (KNbCL), Sodium tungstate (NaiWCL), BaiNaNbsOs. PbiKNbsOis. Zinc oxide (ZnO)-Wurtzite structure, Sodium potassium niobate ((K,Na)Nb03) (or NKN), Bismuth ferrite (BiFcO,), Sodium niobate NaNbCL, Bismuth titanate BLTLOii, Sodium bismuth titanate Nao.sBio.sTiCL, Group III-V and II-VI materials, Polyvinylidene fluoride (PVDF), and diphenylalanine peptide nanotubes (PNTs) (para 0049-0050 SrRuO3).

Claims 32-36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manipatruni/Shin in further view of Rizzo US 2008/0049488 A1.
Regarding claim 32, Manipatruni/Shin do not disclose:
wherein the Heusler alloys include one or more of: Co, Fe, Al, Ge, Ga, Cu, Mn, In, Sn, Ni, Sb, Pd, or V.
Rizzo discloses a publication from a similar field of endeavor in which:

It would have been obvious to one skilled in the art to employ the materials of Rizzo since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416.
Regarding claim 33, Manipatruni/Shin disclose:
MTJ stack (708) including a free magnetic layer and a fixed magnetic layer is an in-plane magnet (Fig. 7).
Manipatruni/Shin do not disclose:
wherein the free magnet has perpendicular magnetic anisotropy (PMA), and wherein the fixed is an in-plane magnet.
Rizzo discloses a publication from a similar field of endeavor in which:
wherein the free magnet has perpendicular magnetic anisotropy (PMA), and wherein the fixed is an in-plane magnet (claim 1; keeper layer).
It would have been obvious to one skilled in the art to employ the materials of Rizzo since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416.
Regarding claims 34 and 35, Manipatruni/Shin do not disclose:
(claim 34) wherein the third layer comprises a stack of materials, and wherein the materials for the stack are selected from a group consisting of: Co and Pt; Co and Pd; Co and Ni; MgO, CoFeB, Ta, CoFeB, and MgO; MgO, CoFeB, W, CoFeB, and MgO; MgO, CoFeB, V, CoFeB, and MgO; MgO, CoFeB, Mo, CoFeB, and MgO; MnxGay.(claim 35) wherein the third layer comprises a single layer of one or more materials.
Rizzo discloses a publication from a similar field of endeavor in which:
xGay.(claim 35) wherein the third layer comprises a single layer of one or more materials (para 0024).
It would have been obvious to one skilled in the art to employ the materials of Rizzo since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416.
Regarding claim 36, Manipatruni/Shin disclose:
wherein the single layer comprises a material including one or more of: Mn, Ga, or Ge.
Rizzo discloses a publication from a similar field of endeavor in which:
wherein the single layer comprises a material including one or more of: Mn, Ga, or Ge (para 0024).
It would have been obvious to one skilled in the art to employ the materials of Rizzo since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416.
Regarding claim 40, Manipatruni/Shin disclose:
WL, BL and SL (para 0030).
Manipatruni/Shin do not disclose:
wherein the first, second, and third interconnects comprises non-magnetic metals.
Rizzo discloses a publication from a similar field of endeavor in which:
wherein the first, second, and third interconnects comprises non-magnetic metals (Fig. 1; para 0021).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894